Citation Nr: 0623999	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-02 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
compensation benefits in an amount calculated as $778.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The appellant served on active duty from July 1988 to July 
1990 and January 2003 to the present.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  


REMAND

Preliminary review of the evidentiary record in this case 
indicates that the overpayment in issue resulted from 56 days 
of drill pay in 2001 and the appellant's return to active 
duty in January 2003.  Retroactive adjustment to her service-
connected disability benefits resulted in an overpayment of 
$778.00.  

In general, waiver determinations, which do not involve 
fraud, misrepresentation, or bad faith by the claimant, 
should be waived only when it is shown that the recovery 
would be against the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 
1.963 (2005).  

Although the appellant has been provided a statement of the 
case on the waiver issue, it did not inform her of the 
factors listed in 38 C.F.R. § 1.965, the factors considered 
when applying the equity and good conscience standard.  
Moreover, the record does not otherwise establish that she 
has been properly notified of these pertinent provisions.  

The Board notes that the November 2003 decision of the 
Committee references a letter that was sent to the appellant 
on April 17, 2003, along with a Financial Status Report.  
However, a copy of this letter is not currently associated 
with the claims folder.  Similarly, while an April 22, 2003, 
letter informed the appellant that her VA compensation had 
been revised to reflect her periods of active duty, this 
letter did not inform her of the amount of any overpayment 
created by the revision.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should obtain 
copies of all outstanding records related 
to the matter on appeal, to include a 
copy of any notice letter to the 
appellant concerning the amount of the 
compensation overpayment and her right to 
request a waiver.  In particular, the RO 
should associate a copy of the April 17, 
2003, letter referenced in the November 
2003 decision.  

2.  The RO or the AMC should also provide 
and request the appellant to complete a 
Financial Status Report (VA Form 20-5655) 
listing all monthly income, monthly 
expenses, assets and debts.  The 
appellant should include her military pay 
on the income portion of the form.  Once 
obtained, all documentation should be 
associated with the claims folder.

3.  The Committee should then 
readjudicate the appellant's request for 
waiver of recovery of an overpayment of 
VA compensation in the amount of $778.00 
with express consideration of the 
provisions of 38 C.F.R. § 1.965(a) and 
each element of the of equity and good 
conscience standard.  If the claim 
continues to be denied, the appellant and 
her representative should be provided an 
appropriate supplemental statement of the 
case, which includes the provisions of 38 
C.F.R. § 1.965(a).  They should then be 
afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


